AQ 72A
(Rev, 8/82)

 

Case 5:19-cv-00090-LGW-BWC Document 21 Filed 12/28/20 Page 1 of 2

In the United States District Court
For the Southern District of Georgia

Wapcross Dibision
MARCOS LOPEZ GUZMAN, *
*
Petitioner, * CIVIL ACTION NO.: 5:19-cv-90
*
Vv. *
*
TRACY JOHNS, *
*
Respondent. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 19. Petitioner Marcos Guzman
(“Guzman”) did not file Objections to this Report and
Recommendation. In fact, this Court’s Report and Recommendation
was returned as undeliverable, with the notations: “Not
Deliverable as Addressed, Unable to Forward.” Dkt. No. 20.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Guzman’s 28 U.S.C. § 2241 Petition, DENIES as

moot Respondent‘s Motion to Dismiss, DIRECTS the Clerk of Court

 
AO 72A
(Rev, 8/82)

 

Case 5:19-cv-00090-LGW-BWC Document 21 Filed 12/28/20 Page 2 of 2

to CLOSE this case and enter the appropriate judgment of
dismissal, and DENIES Guzman in forma pauperis status on appeal.

eed « 20205

SO ORDERED, this 2K day of

   

 

  

H SA GODBEY WOOD, JUDGE
Las STATES DISTRICT COURT

SPUYHERN DISTRICT OF GEORGIA

 
